Citation Nr: 0905831	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-18 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who had active service from April 
1997 to January 2004.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 
rating decision of the St. Petersburg, Florida Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, granted service connection for a low back disability, 
rated 20 percent, effective from January 12, 2004.  At his 
request the Veteran was scheduled for a hearing at the RO in 
November 2006; he failed to appear for such hearing.  

In December 2008 written argument the Veteran's 
representative raised the issue of service connection for 
erectile dysfunction.  This issue has not been developed for 
appellate review; it is referred to the RO for appropriate 
action.  


FINDING OF FACT

At no time during the appeal period has the Veteran's 
service-connected low back disability been manifested by 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less or by ankylosis of the thoracolumbar spine; 
neurological symptoms warranting a separate compensable 
rating and incapacitating episodes of intervertebral disc 
syndrome (IDS) are not shown.  


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the 
Veteran's service connected low back disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71(a), Diagnostic Codes (Codes) 5235, 5237, 
5243 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As the rating decision on appeal granted service connection, 
and assigned a disability rating and an effective date for 
the award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2005 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased initial 
rating.  Notably, a March 2006 letter also provided him with 
general disability rating and effective date criteria.  He 
has had ample opportunity to respond/supplement the record 
regarding his claim, and is not prejudiced by any technical 
notice deficiency (including in timing) that may have 
occurred earlier in the process.  He has not alleged that 
notice in this case was less than adequate.  See Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008) (holding that where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements).  

The Veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in June 2004.  The 
Veteran has not identified any pertinent evidence that 
remains outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.  

B.	Factual Background

The Veteran's service treatment records (STRs) show that he 
sustained a compression fracture at L2.  

On June 2004 VA examination, the Veteran described his back 
pain as constantly a 4 (on a scale of 1-10) and reported 
stiffness.  He denied swelling, heat, or redness, and did not 
use a back brace.  He took Motrin daily to relieve pain.  He 
reported he had approximately two flare-ups per year, when 
his pain was increased to a level 8 (again on a scale of 1-
10), lasting the entire day.  He indicated that his lower 
back disability did not interfere with his occupation, but 
that his daily activities were affected, because he could not 
sit in a car for prolonged periods, and he could not take 
walks with his son and/or his dog.  On physical examination 
it was noted that Veteran's gait was normal.  There was a 
minimal decrease in normal lordotic curvature of the lumbar 
spine.  There was moderate spasm without tenderness of the 
paraspinal muscles bilaterally.  There was no kyphoscoliosis.  
Ranges of motion were reported as:  Forward flexion 60 
degrees; extension 21 degrees; right lateral flexion 25 
degrees; left lateral flexion 21 degrees; right rotation 30 
degrees; and left rotation 26 degrees.  All motion was 
accomplished with complaints of pain by the Veteran.  There 
was no decrease in range of motion, increase in pain, 
weakness, or lack of endurance with repetitive use.  
Neurological examination revealed no evidence of sensory or 
motor impairment.  The diagnosis was chronic lumbosacral 
spine strain with moderate functional loss due to pain for 
flexion, extension, right and left lateral flexion, and 
minimal functional loss due to pain for right and left 
rotation.  

The Veteran did not respond to March 2004 and January 2005 
letters requesting additional evidence he may have in his 
possession.  In his June 2005 Substantive Appeal he stated 
that due to his back disability he was unable to engage in 
some activities he could do, and that the back disability 
limited his capabilities at work.  He noted he took ibuprofen 
daily to relieve pain.  

C.	Legal Criteria and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different plains.  Inquiry will be 
directed to more or less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, or atrophy of disease.  38 
C.F.R. § 4.45.  

In claims for increased ratings, staged ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  This appeal is from the initial 
rating assigned with a grant of service connection, and 
staged ratings are for consideration.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran's service connected low back disability stem's 
from a compression fracture; the current diagnosis is 
lumbosacral strain, and x-rays have shown osteophyte 
formation, suggesting there arthritic changes.  Consequently, 
the disability may be rated under Codes 5235 (for vertebral 
fracture), 5237 (for lumbosacral strain) 5242 (for arthritis) 
and 5243(for IDS, which is not specifically diagnosed but may 
not be excluded given the nature of the injury documented 
(compression fracture).  Codes 5235, 5237, and 5242 provide 
for rating based on the General Rating Formula for Diseases 
and Injuries of the Spine (General Formula); Code 5243 
provides for rating under the General Formula or based on 
Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  Note (1) following the General Formula 
provides that any associated objective neurological 
abnormalities are to be rated separately under an appropriate 
diagnostic code.  Note (1) following Code 5243 provides that 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a.  

Under the General Formula, with or without symptoms such as 
pain, stiffness or aching in the area of the spine affected 
by residuals of injury or disease, the following ratings will 
apply.  A 20 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or where 
there is favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.  

Under Code 5243, a 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes if such episodes had a total duration of at least 
four weeks but less than six weeks, during the past 12 
months.  A 60 percent (maximum) rating is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  

The medical evidence of record does not show that the Veteran 
has, or at any time during the appeal period has had, forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less.  Furthermore, there is no evidence that the spine is 
ankylosed.  Notably, the General Formula provides that 
criteria apply with or without symptoms of pain, stiffness, 
aching.  Significantly, examination found no increase in 
impairment of function with repetitive testing (i.e., on 
use).  Consequently, the next higher (40 percent) rating is 
not warranted under the General Formula criteria.  As there 
is no evidence of neurological symptoms that may be 
separately rated (examination found no sensory or motor 
impairment, and no other neurological abnormality is 
described), a separate rating (for combination with the 
rating under the General Formula) for neurological impairment 
is not warranted.  

As there is no evidence that the Veteran's service connected 
low back disability has been manifested by incapacitating 
episodes of intervertebral disc disease, rating the 
disability based on incapacitating episodes is not warranted.  
Notably, while the veteran reported on June 2004 VA 
examination that he missed a day of work due to his back 
disability, there is no indication in the record (nor is it 
alleged) that at any time during the appeal period he was 
placed on bedrest by a physician because of his back 
disability.  

In summary, a schedular rating in excess of 20 percent for 
the Veteran's service connected low back disability is not 
warranted under any applicable rating criteria.  His 
statements describing his symptoms and condition are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.  The evidence does not show that 
he has any functional loss beyond what is already being 
compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. 
App. at 205.  

As the record does not reflect any distinct period of time 
during the appeal period when the criteria for a higher 
rating were met, the assignment of a "staged" increase is 
not warranted.  

Finally, inasmuch as such factors as marked interference with 
employment due to the back disability, or hospitalization for 
the disability are not shown during the appeal period, 
referral of the matter for extraschedular consideration is 
not indicated.  38 C.F.R. § 3.321.

The preponderance of the evidence is against the Veteran's 
claim for increase.  Accordingly, it must be denied. 


ORDER

A rating in excess of 20 percent for low back disability is 
denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


